Title: To George Washington from Major General William Heath, 20 July 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandevilles [Dutchess County, N.Y.]July 20. 1779 6 oClo. P.M.
        
        The enclosed intelligence was Sent me a few minutes Since by General Nixon.
        The Dragoon who brought it, informs me that he went on the ground where the Enemy encamped, that from the appearance of Bush hutts &. the Enemys force was considerable. Where their next manœuvre will be time must discover. I have the honor to be With the greatest respect Your Excellencys Most obedt Servt
        
          W. Heath
        
        
          ⟨I ha⟩ve directed the ⟨adva⟩nce partys to keep a ⟨good⟩ look out, & observe if ⟨possi⟩ble what passes at ⟨Ver⟩planks point.
        
      